DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed April 27, 2020.
Claims 1-8 are pending.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7, and 8 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2: There is insufficient antecedent basis for the following limitations in their respective claims.
Claim 2 recites “the reporting means.” However, a reporting means has not been previously introduced in the claim. For examination purposes, “the reporting means” will be interpreted as “a reporting means.” 

Claim 8: The recitation of the recognizing and reporting steps renders the claims indefinite, because it is not clear as to how these two method steps define the claimed messaging system. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, these steps will be interpreted as being performed by an element of the messaging system.
Claims 3, 4, and 7 are rejected for incorporating the deficiencies of the rejected claims on which they respectively depend.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. § 102(a)(1)-(2) as being anticipated by Messier et al. (U.S. Pub. No. 2011/0078024 A1) (hereinafter “Messier”).

Claim 1: Messier, as shown, discloses the following limitations:
a. a means of tracking a vehicle’s location (see at least ¶ [0008]: system includes a vehicle telematics device to determine information comprising attributes associated with behavior of the user of the vehicle, an agent for aggregating the information and a server comprising a classification module for ; 
b. a means of periodically reporting the vehicle’s movements to an application operating on a computer (see at least ¶ [0019]: the telematics device 122 is configured to cooperate with an on board diagnostic agent configured to process the vehicle information at least partially. In this embodiment, the telematics device 122 communicates the at least partially processed information to the server 140; see ; 
c. a messaging application which sends a message to a vehicle operator when the vehicle’s chronological periodic reports match a user-defined set of criteria (see at least ¶ [0022]: the server 140 includes an advertising module 142 among various other software packages. According to some embodiments, the advertising module 142 facilitates the provisioning of one or more advertisements to the vehicle 120 or to the device 130 associated with the user of the vehicle 120. For example, if any of the vehicle's 120 components malfunction, the server 140 is configured to communicate advertisements of repair shops that are in proximity to the vehicle 120. In certain embodiments, the server 140 may also provide rerouting schedule for the vehicle 120 to reach the repair shop. In one or more embodiments, the advertising module 142 includes software code (e.g., processor executable instructions) configured to communicate advertisements to the vehicle 120. The server 140 analyzes the information communicated by the telematics device 122. Based on the analysis, the advertising module 142 identifies suitable advertisements (e.g. advertisements 152) that are then provisioned to the vehicle 120 or to the device 130; see also at least ¶ [0037]: it is appreciated here that other known ways of determining and identifying the advertisements to be provisioned to the vehicle user may be deployed, and all such techniques are included within the scope and spirit of the invention in Messier. Non-limiting examples of such techniques include determining and identifying advertisements based on relevance and/or match of the user behavior, the location of the vehicle and/or the context of the vehicle to the advertisements and/or proximity to a point of sale, for example. Various other methods of provisioning the advertisements to the ; and 
d. a means of providing to an application’s manager a report of the status of messages which have been sent (see at least ¶ [0031]: the user may interact with the buttons to select the one or more advertisements to access more information displayed in that advertisement, or to perform the transaction associated with the advertisement. Once the one or more advertisements are provisioned in the vehicle 200, the user may utilize the telematics device 206 to make the transaction and purchase and/or avail offer presented in the one or more advertisements. Accordingly, the telematics device 206 may be operatively coupled to a printing device (not shown). The user may print, including but not limiting to, the one or more advertisements (e.g., a discount coupon, map to a merchant establishment and/or the like); see also at least ¶ [0039]: once the one or more advertisements are provisioned to the vehicle and/or the device, the advertising module 334 may cooperate with a telematics device (e.g., the telematics device 122 of FIG. 2 and the telematics device 206 of FIG. 2) to determine whether the user has utilized the one or more advertisements. As already discussed, the telematics device may record the one or more transactions made by the user, the advertising module 334 may charge third party vendors (e.g., advertisers) for provisioning of the one or more advertisements; see also at least ¶¶ [0040]).

Claim 2: Messier discloses the limitations as shown in the rejections above. Further, Messier, as shown, discloses the following limitations:
a. the reporting means further configured to periodically report at least one vehicle operating condition to the application (see at least ¶ [0039]: once the one or more advertisements are provisioned to the vehicle and/or the device, the advertising module 334 may cooperate with a telematics device (e.g., the telematics device 122 of FIG. 2 and the telematics device 206 of FIG. 2) to determine whether the user has utilized the one or more advertisements. As already discussed, the telematics device may record the one or more transactions made by the user, the advertising module 334 may charge third party vendors (e.g., advertisers) for provisioning of the one or more advertisements; see also at least ¶ [0019]: the telematics device 122 is configured to cooperate with an on board diagnostic agent configured to process the vehicle information at least partially. In this embodiment, the telematics device 122 communicates the at least partially processed information to the server 140; see also at least ¶ [0021]: the server 140 generally provides various services (e.g., application services, storage services and/or the like) to the vehicle 120 and the device 130 within the system 100. The server 140 is further configured to process information communicated by the telematics device 122. Such information may be utilized, for example, for routine tracking of the vehicle location and operating condition (e.g. fuel levels, brake fluid level, oil change etc.) of the vehicle 120, status of components on the vehicle 120 (e.g. a refrigerator installed on a perishable goods transport vehicle etc.), routing information of the vehicle, and provisioning of advertisements as discussed further below, among other purposes; see also at least ¶¶ [0025]-[0030]); 
b. the messaging application further configured to send a message to a vehicle operator when the vehicle's periodic reports or vehicle operating conditions match a user-defined set of criteria (see at least ¶ [0022]: the server 140 includes an advertising module 142 among various other software packages. According to some embodiments, the advertising module 142 facilitates the provisioning of one or more advertisements to the vehicle 120 or to the device 130 associated with the user of the vehicle 120. For example, if any of the vehicle's 120 components malfunction, the server 140 is configured to communicate advertisements of repair shops that are in proximity to the vehicle 120. In certain .

Claim 3: Messier discloses the limitations as shown in the rejections above. Further, Messier, as shown, discloses the following limitations:
send a message to a vehicle operator when the vehicle’s periodic reports and vehicle operating conditions match a user-defined set of criteria (see at least ¶ [0022]: the server 140 includes an advertising module 142 among various other software packages. According to some embodiments, the advertising module 142 facilitates the provisioning of one or more advertisements to the vehicle 120 or to the device 130 associated with the user of the vehicle 120. For example, if any of the vehicle's 120 components malfunction, the server 140 is configured to communicate advertisements of repair shops that are in proximity to the vehicle 120. In certain embodiments, the server 140 may also provide rerouting schedule for the vehicle 120 to reach the repair shop. In one or more embodiments, the advertising module 142 includes software code (e.g., processor executable instructions) configured to communicate advertisements to the vehicle 120. The server 140 analyzes the information communicated by the telematics device 122. Based on the analysis, the advertising module 142 identifies suitable advertisements (e.g. advertisements 152) that are then provisioned to the vehicle 120 or to the device 130; see also at least ¶ [0037]: it is appreciated here that other known ways of determining and identifying the advertisements to be provisioned to the vehicle user may be deployed, and all such techniques are included within the scope and spirit of the invention in Messier. Non-limiting examples of such techniques include determining and identifying advertisements based on relevance and/or match of the user behavior, the location of the vehicle and/or the context of the vehicle to the advertisements and/or proximity to a point of sale, for example. Various other methods of provisioning the advertisements to the vehicle user will occur readily to those skilled in the art, and all such methods are included within the scope and spirit of the invention; see also at least ¶ [0044]: the third party vendors communicates (i.e. uploads) the advertisements 410 to the storage 400 utilizing an interface, such as a Graphical User Interface (GUI). It is appreciated here that, the user may communicate the one or more advertisements 410 to the server and then the server communicates the one or more advertisements 410 to the storage 400. While communicating the advertisements 410, the third party vendor assigns one or more categories associated with the advertisements 410. In some embodiments, the third party vendors may add or generate a new category if no relevant category exists. Furthermore, while communicating the .

Claim 4: Messier discloses the limitations as shown in the rejections above. Further, Messier, as shown, discloses the following limitations:
send a message to a vehicle operator when the vehicle’s periodic reports and vehicle operating conditions match a user-defined set of criteria (see at least ¶ [0022]: the server 140 includes an advertising module 142 among various other software packages. According to some embodiments, the advertising module 142 facilitates the provisioning of one or more advertisements to the vehicle 120 or to the device 130 associated with the user of the vehicle 120. For example, if any of the vehicle's 120 components malfunction, the server 140 is configured to communicate advertisements of repair shops that are in proximity to the vehicle 120. In certain embodiments, the server 140 may also provide rerouting schedule for the vehicle 120 to reach the repair shop. In one or more embodiments, the advertising module 142 includes software code (e.g., processor executable instructions) configured to communicate advertisements to the vehicle 120. The server 140 analyzes the information communicated by the telematics device 122. Based on the analysis, the advertising module 142 identifies suitable advertisements (e.g. advertisements 152) that are then provisioned to the vehicle 120 or to the device 130; see also at least ¶ [0037]: it is appreciated here that other known ways of determining and identifying the advertisements to be provisioned to the vehicle user may be deployed, and all such techniques are included within the scope and spirit of the invention in Messier. Non-limiting examples of such techniques include determining and identifying advertisements based on relevance and/or match of the user behavior, the location of the vehicle and/or the context of the vehicle to the advertisements and/or proximity to a point of sale, for example. Various other methods of provisioning the advertisements to the vehicle user will occur readily to those skilled in the art, and all such methods are included within the scope and spirit of the invention; see also at least ¶ [0044]: the third party vendors communicates (i.e. , 
such criteria potentially including proximity to one or more geographic locations (see at least ¶¶ [0022]-[0023], [0029], [0031]-[0032], [0037]-[0039], and [0044]-[0045] and the analysis above. Examiner also notes that “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” M.P.E.P. § 2111.04. See also id. at § 2173.05(d). The language such criteria potentially including is language that makes optional does not require these features to be performed, and thus, does not limit the claim scope).

Claim 5: Messier discloses the limitations as shown in the rejections above. Further, Messier, as shown, discloses the following limitations:
further configured so a user can operate sets of messaging applications capable of sending multiple messages to multiple vehicle operators (see at least ¶¶ [0022]-[0023], [0029], [0031]-[0032], [0037]-[0039], and [0044]-[0045]; see also at least ¶ [0032]: FIG. 3 is a block diagram of a server 300 (e.g. similar to server 140 of FIG. 1) for provisioning of advertisements to a vehicle (e.g. the vehicle 120 of FIG. 1 and the vehicle 200 of FIG. 2) and/or a device (e.g., the device 130 of FIG. 1) associated with a user of the vehicle 200, according to one embodiment. In one embodiment, the server 300 includes a GE .

Claim 6: Messier discloses the limitations as shown in the rejections above. Further, Messier, as shown, discloses the following limitations:
in which a means of periodically reporting to the messaging application includes in its reports at least one vehicle operating condition obtained through the vehicle’s onboard vehicle diagnostic system (see at least ¶ [0019]: the telematics device 122 is configured to cooperate with an on board diagnostic agent configured to process the vehicle information at least partially. In this embodiment, the telematics device 122 communicates the at least partially processed information to the server 140; see also at least ¶ [0021]: the server 140 generally provides various services (e.g., application services, storage services and/or the like) to the vehicle 120 and the device 130 within the system 100. The server 140 is further configured to process information communicated by the telematics device 122. Such information may be utilized, for example, for routine tracking of the vehicle location and operating condition (e.g. fuel levels, brake fluid level, oil change etc.) of the vehicle 120, status of components on the vehicle 120 (e.g. a refrigerator installed on a perishable goods transport vehicle etc.), routing information of the vehicle, and provisioning of advertisements as discussed further below, among other purposes; see also at least ¶¶ [0025]-[0030]; see also at least ¶ [0025]: the sensors 204 include various sensors such as sensors included in an On Board Diagnostic II (OBD II) system sensors, oil pressure sensors, tyre pressure gauge and/or the like).

Claim 7: Messier discloses the limitations as shown in the rejections above. Further, Messier, as shown, discloses the following limitations:
further configured so a user can edit the criteria which is compared to either at least one vehicle operating condition, periodic report, or geographic location (see at least ¶ [0044]: the third party vendors communicates (i.e. uploads) the advertisements 410 to the storage 400 utilizing an interface, such as a .


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Messier et al. (U.S. Pub. No. 2011/0078024 A1) (hereinafter “Messier”) in view of Hatton (U.S. Pub. No. 2015/0123822 A1).

Claim 8: Messier discloses the limitations as shown in the rejections above. Further, Messier, as shown, discloses the following limitations:
reporting to a third party of the vehicle identification, location, owner or operator, and other vehicle operating conditions as defined by the user (see at least ¶ [0019]: the telematics device 122 is configured to cooperate with an on board diagnostic agent configured to process the vehicle information at least partially. In this embodiment, the telematics device 122 communicates the at least partially processed information to the server 140; see also at least ¶ [0021]: the server 140 generally provides various services (e.g., application services, storage services and/or the like) to the vehicle 120 and the device 130 within the system 100. The server 140 is further configured to process information communicated by the telematics device 122. Such information may be utilized, for example, for routine tracking of the vehicle location and operating condition (e.g. fuel levels, brake fluid level, oil change etc.) of the vehicle 120, status of components on the vehicle 120 (e.g. a refrigerator installed on a perishable goods transport vehicle etc.), routing information of the vehicle, and provisioning of advertisements as discussed further below, among other purposes; see also at least ¶¶ [0025]-[0030]).

Messier does not explicitly disclose, but Hatton, as shown, teaches the following limitations:
recognizing a vehicle movement path which deviates from a characteristic daily cycle by traveling for longer time than a user-determined set period (see at least ¶ [0084]: the process first checks to see if a vehicle has stopped for longer than a threshold period of time 727. This will generally tend to indicate that the user has reached a final destination, such as a hospital. By including a threshold period of time, the process attempts to compensate for stop lights, traffic delays and other road features that may cause the ambulance to stop moving; see also at least ¶ [), 
reporting the deviating path to the messaging operation (see at least ¶ [0086]: once it is determined that a user is at a stop point, through the methods described above, for example, the process checks to see if that stop point corresponds with a known hospital 731. If so, information relating to the hospital can be reported 733, and ICE contacts can know that the user is safely at the hospital. If the information does not correspond to a known hospital, the process may keep reporting so that ICE contacts can check up on the user and ensure that proper medical care is being obtained; see also at least ¶ [); 
the messaging operation 
alerting an operator or emergency contact as defined by the user (see at least ¶ [0075]: once the device is in reporting mode, a message may be sent to in case of emergency (ICE) contacts. These can be contacts that are pre-designated as ICE contacts, or they can be selected from a list of contacts by the user. In FIG. 6B, the mobile device receives instructions to process the reporting and user tracking 621. Once these instructions are received, the device accesses a list of ICE contacts 623 including their phone numbers and/or email addresses. Other information can also be provided, such as links to social media sites and any other data that might be useful for information processing; see also at least ¶¶ [0084]-[0086]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for providing emergency alerts taught by Hatton with the vehicle advertising systems disclosed by Messier, because Hatton teaches at ¶ [0087] that “By providing ICE contacts and others with user updates after the user leaves the vehicle, the illustrative embodiments improve the driver experience through advanced crash monitoring. They can also aid in life-saving, as the reporting features can show other parties if appropriate medical care is being obtained.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for providing emergency alerts taught by Hatton with the vehicle advertising systems disclosed by Messier, because the claimed 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to managing targeted advertising campaigns.
Dukach et al. (U.S. Pub. No. 2004/0036622 A1) (advertising campaign management);
Klein et al. (U.S. Pat. No. 8,719,094 B1) (advertising when deviating from route);
Barfield et al. (U.S. Pub. No. 2015/0254719 A1) (advertising based on vehicle telematics);
Rude et al. (U.S. Pub. No. 2014/0058618 A1) (wireless on-board diagnostics); and
Lu et al. (“A Context-Aware Budget-Constrained Targeted Advertising System for Vehicular Networks,” in IEEE Access, vol. 6, pp. 8704-8713, 2018).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622